DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a beverage sealed within the inner layer” in line 9.  It is unclear if the bottle itself is also sealed or if the bottle can be open to the external environment.
Claim 1 recites the limitation “wherein the inner layer is biased toward the outer layer” in line 10.  It is unclear what the term “biased” means in the context of the claim.
Claim 1 recites the limitation “wherein the bias of the inner layer resists contraction of the inner layer” in line 11.  It is unclear how the inner layer can resist bias against itself.  The claim recites the bias of the inner layer resists contraction of the inner layer.  Additionally, it is unclear if an external force or pressure is applied to the bottle to induce the claimed bias or if the claimed bias occurs naturally in the ambient environment.  Furthermore, it is unclear what the term “biased” means in the context of the claim.
Claim 1 recites the limitation “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer” in lines 12-14.  It is unclear how the volume of the beverage is capable of being reduced while the beverage is sealed within the inner layer.  If the beverage is closed off from the external environment and sealed from the external environment, it is unclear how the beverage volume is able to be reduced.  Additionally, it is unclear what causes the reduction in volume of the beverage.  The beverage volume can be reduced if there is a leak in the bottle or if a consumer drinks from the bottle.  However, it is unclear what other ways the beverage volume can be reduced during the instance wherein the beverage is sealed within the inner layer.
Claim 2 recites the limitation “wherein the inner layer is configured to deform independently of the outer layer” in lines 1-2.  There is insufficient antecedent basis for a force being applied to the bottle that causes any deformation.  Additionally, it is unclear if the deformation of the inner layer and the deformation of the outer layer occurs in an ambient environment wherein no external force or pressure is applied to the bottle.
Claim 2 recites the limitation “wherein an internal volume of the inner layer is less than an initial internal volume of the inner layer before the beverage is sealed” in lines 3-6.  There is insufficient antecedent basis for the bottle to be open to the environment, i.e. unsealed, at any point.  For purposes of examination Examiner interprets the claim to recite “wherein an internal volume of the inner layer when the bottle is sealed is less than an initial internal volume of the inner layer when the bottle is initially unsealed.”
Claim 6 recites the limitation “wherein the internal volume of the inner layer does not decrease in volume as the beverage is released from the bottle” in lines 1-2.  However, Claim 1, lines 12-14 already recites “wherein at least a portion of the inner layer contracts from the outer layer in response to a reduction in volume of the beverage while the beverage is sealed within the inner layer.”  These two limitations contradict one another.  Claim 6 recites that the internal volume of the inner layer does not decrease in volume whereas Claim 1 recites the inner layer contracts as a result of a reduction of volume of the beverage.
Claim 12 recites the limitation “wherein the venting openings are configured to break open to fluidly connect the space between the outer layer and the inner layer” in lines 1-2.  The claim does not recite any external force or pressure being applied to the bottle.  It is unclear if the venting openings are configured to break open in an ambient environment wherein no external force or pressure is applied to the bottle.  Additionally, the claim does not require the venting openings to be initially sealed.  It is unclear how openings break open if the openings are not initially sealed.  Otherwise, the openings would already be open and would not need to be broken.
Claim 12 recites the limitation “the pressure outside the outer layer when at a set pressure differential” in lines 2-3.  It is unclear what two pressures are being compared in the pressure differential.
Claim 15 recites the limitation “the innermost layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “wherein the innermost layer is configured to move away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle” in lines 5-6.  It is unclear what is meant by the term “adapt” in the context of the claim.
Claim 15 recites the limitation “a cooling beverage” in lines 6-7.  It is unclear what is meant by the term “cooling” in the context of a beverage.  For purposes of examination Examiner interprets the claim to recite “a cold beverage,” i.e. a beverage that has a temperature below ambient.
Claim 15 recites the limitation “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” in lines 9-10.  It is unclear if an external force or pressure is applied to the beverage bottle to induce the claimed motion or if the claimed motion occurs naturally in the ambient environment.
Claim 16 recites the limitation “wherein the innermost layer is configured to maintain its shape while the innermost layer moves away from the outermost layer” in lines 1-2.  It is unclear if an external force or pressure is applied to the beverage bottle to induce the claimed motion or if the claimed motion occurs naturally in the ambient environment.
Clarification is required.
Claims 3-5, 7-11, 13-14, and 18-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019).
Regarding Claim 1, Schmidt et al. discloses a bottled beverage (‘629, Column 2, lines 42-46) comprising a bottle comprising a neck (neck portion 51) (‘629, Column 4, lines 63-66), a base (base portion 52) (‘629, Column 5, lines 7-9), a plastic outer layer (substantially rigid outer layer 59), and an plastic inner layer (separable inner layer 58) disposed inside the plastic outer layer (substantially rigid outer layer 59) (‘629, Column 5, lines 7-17) wherein the plastic inner layer (separable inner layer 58) contacts the plastic outer layer (substantially rigid outer layer 59) at the neck (neck portion 51) (‘629, FIG. 1).  A space is disposed between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) and a beverage (‘629, Column 2, lines 42-46) is sealed within the plastic inner layer (separable inner layer 58) wherein the plastic inner layer (separable inner layer 58) is biased, i.e. contacts at the neck, the plastic outer layer (substantially rigid outer layer 59) (‘629, FIG. 1).  The bias of the plastic inner layer (separable inner layer 58) resists contraction of the plastic inner layer (separable inner layer 58) (at the neck portion 51 of the bottle) and at least a portion of the plastic inner layer (separable inner layer 58) contracts from the plastic outer layer (substantially rigid outer layer 59) in response to a reduction in volume of the beverage while the beverage is sealed within the plastic inner layer (separable inner layer 58) (space between aperture 57 and separable inner layer 58 at the bottom of the bottle) (‘629, FIG. 1).
Further regarding Claim 1, the limitations “wherein the bias of the inner layer resists contraction of the inner layer” are limitations with respect to the properties of the bottled beverage.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Regarding Claim 2, Schmidt et al. discloses the plastic inner layer (separable inner layer 58) is capable of deforming independently of the plastic outer layer (substantially rigid outer layer 59), i.e. only the separable inner layer deforms inwardly in FIG. 2.  An internal volume of the plastic inner layer (separable inner layer 58) is less than an initial internal volume of the plastic inner layer (separable inner layer 58) before the beverage is sealed, i.e. the volume of the bottle is less in FIG. 2 than in FIG. 1 as the separable inner layer 58 decreases in volume.
Regarding Claim 3, Schmidt et al. discloses the shape (substantially cylindrical) of the plastic outer layer (substantially rigid outer layer 59) does not change in response the reduction in volume of the beverage (‘629, FIGS. 1-2).  It is noted that the claim only requires the shape of the plastic outer layer to not change in reduction in volume of the beverage.  The shape of the substantially rigid outer layer 59 maintains its substantially cylindrical shape.  Furthermore, it is noted that the claim does not require a size or volume of the plastic outer layer to not change.
Regarding Claim 4, Schmidt et al. discloses the outermost layer being cylindrical with no ribs or panels (‘629, FIG. 1).
Regarding Claim 5, Schmidt et al. discloses the plastic inner layer (separable inner layer 58) is capable of moving toward the plastic outer layer (substantially rigid outer layer 59) when a seal sealing the beverage within the plastic inner layer (separable inner layer 58) is broken (‘629, FIG. 2) (‘629, Column 5, lines 7-17).
Regarding Claim 6, Schmidt et al. discloses the inner layer being separated from and collapsed toward the open end of the container and the inner layer being reexpanded to its original position adjacent the outer layer (‘629, Column 2, lines 26-33), which reads on the claimed beverage bottle being capable of having an internal volume of the inner layer not decreasing in volume as the beverage is released from the bottle.
Regarding Claim 7, the limitations “wherein the inner layer and the outer layer have corresponding shapes between the neck and the base” broadly reads on the inner layer and outer layer having any shape.  The phrase “corresponding shapes” does not impart any particular structural details to the claimed inner and outer layer.  Nevertheless, Schmidt et al. teaches the inner layer (separable inner layer 58) and the outer layer (substantially rigid outer layer 59) both have a substantially cylindrical shape (‘629, FIG. 1).
Regarding Claim 9, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) (‘629, FIG. 2) (‘629, Column 5, lines 18-34).
Regarding Claim 10, Schmidt et al. discloses the gas introduction mechanism comprising venting openings (vent holes 558) in the plastic outer layer (substantially rigid outer layer 59) that allows pressure within the space between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) to equalize with a pressure outside of the plastic outer layer (substantially rigid outer layer 59) (‘629, Column 2, lines 34-41) (‘629, Column 5, lines 18-34).
Regarding Claim 11, Schmidt et al. discloses a venting opening (aperture 21) being disposed in the base (‘629, Column 6, lines 8-10).  Although Schmidt et al. teaches using a singular venting opening and not multiple openings disposed in the base, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 12, Schmidt et al. discloses the venting openings (aperture 21) being broken open, i.e. open, to fluidly connect the space between the plastic outer layer (substantially rigid outer layer 59) and the plastic inner layer (separable inner layer 58) with the pressure outside the plastic outer layer (substantially rigid outer layer 59) when at a set pressure differential (‘629, FIGS. 5-6).
Regarding Claims 13-14, Schmidt et al. discloses the inner layer comprising vertically oriented ribs (ribs 201) formed on an interior surface of the inner layer and the inner layer comprising at least four of the ribs (ribs 201) wherein the ribs (ribs 201) are evenly spaced around a central longitudinal axis of the bottle (container 200) (‘629, FIG. 18) (‘629, Column 8, lines 41-48).
Further regarding Claim 13, the limitations “wherein the ribs are configured to promote deformation of the inner layer between ribs” are seen to be recitations regarding the intended use of the “bottle beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this particular instance, Schmidt et al. modified with teaches using the claimed ribs.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) as applied to claim 1 above in view of Otero US 2013/0062302.
Regarding Claim 8, Schmidt et al. is silent regarding the inner layer also being attached to the outer layer at the base.
Otero discloses a beverage bottle (‘302, Paragraph [0005]) made of plastic (‘302, Paragraph [0024]) comprising a plastic outer layer (outer shell) and a plastic inner layer (inner bladder liner 15) disposed inside the plastic outer layer (outer shell) (‘302, Claim 1) wherein the plastic inner layer (inner bladder liner 15) is attached to the plastic outer layer at the base (base 16) (‘302, Paragraph [0024]).
Both Schmidt et al. and Otero are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and attach the inner layer to the outer layer at the base since Otero teaches that this was a known and conventional way to attach an outer layer to an inner layer in the plastic beverage container art.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553.
Regarding Claim 15, Schmidt et al. discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein in a body portion of the beverage bottle an outer surface of the innermost layer (separable inner layer 58) has the same shape (cylindrical) as an inner surface of an outer most layer (substantially rigid outer layer 59) of the layers (‘629, FIG. 1).  The innermost layer is capable of moving away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘629, (space between aperture 57 and separable inner layer 58 at the bottom of the bottle reduces) (‘629, FIG. 1).
Schmidt et al. is silent regarding the innermost layer having ribs formed as thickened sections of the innermost layer.
Hutts et al. discloses a beverage bottle (‘692, Paragraph [0035]) made from a plastic preform (‘692, Paragraph [0098]) wherein the beverage bottle comprises an inner surface (inside surface 6a) having ribs (ribs 12) formed as thickened sections of the inner surface (inside surface 6a) (‘692, FIG. 6) (‘692, Paragraphs [0045] and [0058]) wherein the ribs allows the bottle to be made with less material since protrusions allow to provide thinner walls compared with standard preforms (‘’692, Paragraphs [0030] and [0092]).
Both Schmidt et al. and Hutts et al. are directed towards the same field of endeavor of beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage bottle of Schmidt et al. and incorporate ribs formed as thickened sections of the inner surface of the beverage bottle since Hutts et al. teaches that this was a known way to construct a beverage bottle and to allow the bottle to be made with less material compared with standard preforms.

    PNG
    media_image1.png
    594
    1174
    media_image1.png
    Greyscale

Further regarding Claim 15, Schmidt et al. modified with Hutts et al. is silent regarding the innermost layer being capable of moving away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed.
Zenger discloses a beverage bottle wherein an innermost layer moves away from the layer (collapse) to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘553, Column 7, lines 20-25).
Both Schmidt et al. and Zenger are directed towards the same field of endeavor of plastic beverage bottles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schmidt et al. to be capable of performing the intended use limitations of the innermost layer moving away from the outermost layer in the body portion to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed as taught by Zenger in order to maintain the beverage in the sealed container.
Further regarding Claim 15, the limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are limitations with respect to the properties of the beverage bottle.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  The combination of Schmidt et al. modified with Hutts et al. and Zenger discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein the inner surface has ribs formed as thickened sections (‘692, FIG. 6).  Since Schmidt et al. modified with Hutts et al. teaches the beverage bottle being made of plastic having ribs formed as thickened areas disposed on an inner surface of the beverage bottle as claimed, the prior art combination would be expected to behave in the same manner as claimed.
Regarding Claim 16, Schmidt et al. discloses the shape (substantially cylindrical) of the plastic outer layer (substantially rigid outer layer 59) is capable of maintaining its shape (cylindrical) while the innermost layer (separable inner layer 58) moves away from the outermost layer (substantially rigid outer layer 59) (‘629, FIGS. 1-2).  It is noted that the claim only requires the shape of the outermost layer to maintain its shape while the innermost layer moves away from the outermost layer.  The shape of the substantially rigid outer layer 59 maintains its substantially cylindrical shape.  Furthermore, it is noted that the claim does not require a size or volume of the plastic outer layer to not change.
Regarding Claims 18-19, Schmidt et al. discloses a gas introduction mechanism (vent holes 558) in fluid connection with the space between the outermost layer and the innermost layer wherein the gas introduction mechanism comprises venting openings (vent holes 558) in the beverage bottle wall that allow pressure within the space between the outermost layer and the innermost layer to equalize with a pressure outside of the outermost layer (‘629, FIG. 2) (‘629, Column 5, lines 18-34).
Further regarding Claim 18, the limitations “wherein a space between the innermost layer and the outermost layer increases when the innermost layer moves away from the outermost layer and wherein the gas introduction mechanism is configured to supply gas to the space in response to a change in volume within the innermost layer” are limitations with respect to the intended use of the beverage bottle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 15 provided above.  Nevertheless, Schmidt et al. discloses the space between the innermost layer and the outermost layer increasing when the innermost layer moves away from the outermost layer (‘629, FIG. 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 5,407,629 (cited on Information Disclosure Statement dated December 20, 2019) in view of Hutts et al. US 2013/0004692 and Zenger US 4,466,553 as applied to claim 15 above in view of Sincock US 3,769,056.
Regarding Claim 20, Schmidt et al. modified with Hutts et al. and Zenger is silent regarding the outermost layer comprising a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the body portion and occupies a constant percentage of the height of the beverage container.
Sincock discloses a beverage container (container 10) comprising a beverage bottle wall (sidewall 14) having an outermost layer comprising a reinforcing band (partially foamed outer covering 18) that is a section of greater thickness as compared to the thickness of the rest of the outermost layer wherein the reinforcing band (partially foamed outer covering 18) is formed in the body portion and occupies a constant percentage of the height of the beverage container (container 10) (‘056, FIG. 4E) (‘056, Column 3, lines 28-55).
Both Schmidt et al. and Sincock are directed towards the same field of endeavor of plastic beverage containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage container of Schmidt et al. and incorporate a reinforcing band that is a section of greater thickness compared to the thickness of the rest of the outermost layer wherein the reinforcing band is formed in the body portion and occupies a constant percentage of the height of the beverage container as taught by Sincock in order to provide a gripping portion that provides a slip resistant covering on the outer surface of the beverage container (‘056, Column 2, lines 42-61).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 1-3 of the Remarks with respect to the rejections to 35 USC 112(b) that many of the elements of the rejections to 35 USC 112(b) are the same elements previously found to be clear and definite and that these features were deemed unclear in response to applicant’s pre appeal brief conference request.  Applicant contends the claims are to be interpreted in view of the specification according to MPEP 2111 stating that definiteness of claim language must be analyzed not in a vacuum but in light of the content of the particular application disclosure and the teachings of the prior art and the claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made and contends that the relevant language is clear and definite when read in view of the specification.    Applicant contends that the specification explains how the volume contraction occurs via cooling of the beverage and corresponding thermally induced contraction of the now cooled beverage.
Examiner argues asserts that after reconsideration of the Pre-Appeal arguments filed June 29, 2021, the Office finds many of the claimed elements to be unclear.  Examiner notes that reopening prosecution after the filing of a Pre-Appeal Brief Conference such as the Pre-Appeal Brief filed on June 29, 2021 upon reconsideration to add or modify rejections is an option.  Additionally, this Office Action is a non-final office action that reopens prosecution after a final rejection.  There is no requirement for any rejections to be added/deleted/modified in a Non-Final rejection.  Furthermore, it is improper to import limitations from the Specification into the claims.  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Furthermore, applicant has not made an attempt to specifically and distinctly argue the rejections under 35 USC 112(b) with the statements provided in the first half of Page 2 of the Remarks.  Therefore, this argument is not found persuasive.
Applicant argues on Page 4 of the Remarks with respect to the rejection of Claim 15 under 35 USC 103(a) that the limitations “is configured to move away from the outermost layer to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the bottle is sealed” or “configure to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are not given patentable weight because they recite intended use.
Examiner notes that the intended use limitations do not state that these limitations are not given patentable weight as applicant alleges.  The limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are seen to be recitations regarding the intended use of the “bottled beverage.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The limitations “wherein the ribs of the innermost layer are configured to concentrate the innermost layer’s motion away from the outermost layer at portions of the innermost layer between adjacent ribs” are limitations with respect to the properties of the beverage bottle.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  The combination of Schmidt et al. modified with Hutts et al. and Zenger discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein the inner surface has ribs formed as thickened sections (‘692, FIG. 6).  Since Schmidt et al. modified with Hutts et al. teaches the beverage bottle being made of plastic having ribs formed as thickened areas disposed on an inner surface of the beverage bottle as claimed, the prior art combination would be expected to behave in the same manner as claimed.  Therefore, this argument is not found persuasive.
Applicant’s comments on Pages 4-5 of the Remarks that the intended use recitations are taken from an outdated edition of the MPEP is moot since the current rejection relies upon an intended use rationale that relies upon the current edition of the MPEP.
Applicant argues on Page 5 of the Remarks with respect to Claim 1 that the limitations “where the bias of the inner layer resists contraction of the inner layer” cites to a portion of Schmidt without providing any further explanation.
Examiner notes that the limitations “where the bias of the inner layer resists contraction of the inner layer” are rejected under 35 USC 112(b) as being unclear.  A rejection to 35 USC 103(a) addressing these limitations are made to the best the claims could be understood.  Furthermore, these limitations recite the properties of the claimed bottled beverage.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 5-6 of the Remarks with respect to Claim 15 that the limitations “wherein the innermost layer is configured to move away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed” does not explain how the prior art inherently disclosed the claimed functionality recited.  Applicant continues that Zenger does not disclose beverage bottles and cannot disclose the claimed beverage bottle inner layer functionality.  Applicant also contends that the combination is improper due to substantial differences between the beverage container of Schmidt and the food packaging of Zenger.
Examiner argues limitations regarding the innermost layer being capable of moving away from the outermost layer in the body portion to adapt an internal volume of the beverage bottle to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed are taught by Zenger as stated in the rejection of Claim 15.  Zenger discloses a beverage bottle wherein an innermost layer moves away from the layer (collapse) to adapt to a volume change of a cooling beverage disposed within the inner layer after the beverage bottle is sealed (‘553, Column 7, lines 20-25).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Hutts et al. discloses a beverage bottle (‘692, Paragraph [0035]) made from a plastic preform (‘692, Paragraph [0098]) wherein the beverage bottle comprises an inner surface (inside surface 6a) having ribs (ribs 12) formed as thickened sections of the inner surface (inside surface 6a) (‘692, FIG. 6) (‘692, Paragraphs [0045] and [0058]).  The combination of Schmidt et al. modified with Hutts et al. and Zenger discloses a beverage bottle (‘629, Column 2, lines 42-46) comprising a beverage bottle wall formed of layers of plastic (substantially rigid outer layer 59, separable inner layer 58) (‘629, Column 5, lines 7-17) wherein the inner surface has ribs formed as thickened sections (‘692, FIG. 6).  Since Schmidt et al. modified with Hutts et al. teaches the beverage bottle being made of plastic having ribs formed as thickened areas disposed on an inner surface of the beverage bottle as claimed, the prior art combination would be expected to behave in the same manner as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792